Citation Nr: 0211274	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  01-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1976 to August 
1979 and from January 1984 to August 1985.  

This matter came before the Board of Veteran's Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
The case was remanded in December 2001 to afford the veteran 
the opportunity to testify before a traveling member of the 
Board.  Thereafter, the RO scheduled the veteran for the 
requested hearing and properly notified him of the hearing at 
his address of record; however, the notice was returned as 
undeliverable and the veteran's current whereabouts are 
unknown.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.  

2.  Chronic low back disability was not present in service, 
did not manifested until years after service, and is not 
etiologically related to service.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
appeal that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that all available service medical 
records (SMRs) and some pertinent post-service treatment 
records have been obtained.  In addition, the veteran has 
been provided VA examinations of his back, to include a VA 
examination to determine the etiology of his low back 
disability.  However, it is not clear to the Board that all 
evidence potentially supportive of the veteran's claim has 
been obtained.  For instance, there is some indication of 
outstanding post-service treatment records which could be 
supportive of the veteran's claim.  The veteran alluded to 
such in a VA Form 9 submitted in January 2002.  At that time 
he reported that there were pertinent post-service medical 
records that he had been unable to obtain from his health 
benefit company.

Unfortunately, as noted above, the veteran has moved without 
informing VA of his current address.  The U. S. Court of 
Appeals for Veterans Claims (Court) has stated that it is, 
"the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown 5 Vet. App. 262, 265 (1993).  The Court has 
also held that, "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
Because the veteran's whereabouts are unknown, further 
development to inform the veteran of the evidence and 
information necessary to substantiate his claim, to obtain 
additional private medical records, or to afford him another 
VA examination to determine the etiology of his low back 
disability is not possible.  Accordingly, the Board will 
decide the claim on the current record.

Factual Background

SMRs for the veteran's first period of military service are 
negative for low back disability, as is the report of the 
examination for entrance into his second period of service.  

In January 1985 the veteran had spasm of his back muscles 
after weight-lifting.  He reported that he had had two other 
episodes of back spasms, but they were not as severe.  The 
assessment was a lumbar strain and he was not to perform 
bending or lifting.  Later that month, he denied having 
radiation of his low back pain and the assessment was 
mechanical back pain.  

In February 1985 the veteran reported that in 1982 he had had 
an episode of the "exact" type of injury which gave rise to 
his current symptoms.  He again denied having radicular 
symptoms and again the assessment was mechanical back pain.  
In March 1985 it was reported that he continued to have low 
back pain without any relief.  It was noted that since 
February 1985, while on leave, he had reinjured his back 
while skiing.  A lumbosacral X-ray was normal.  

The report of the examination for discharge from the 
veteran's second period of active service is not available.  

Records from Dr. Sullivan of 1987 and 1988 reflect that in 
November 1998 the veteran was treated for upper back pain and 
that there was evidence of radiculitis and probable 
tendinitis.  

Records of Dr. Pootrackul include a February 1994 statement 
in which that physician reported having evaluated the veteran 
that month.  It was noted that in his employment with the U. 
S. Post Office the veteran had been lifting bags which 
weighed between 40 and 70 pounds, four or five times daily 
and that by the end of November 1993 he had noticed low back.  
Progressively, by December 1993, the pain went down to his 
right buttock, the back of this right thigh, and the right 
peroneal region.  A description of the pain suggested 
involvement of the right L5 dermatome.  Magnetic resonance 
imaging (MRI) of the lumbar spine revealed disc herniation at 
L4-5 on the right and this explained his clinical symptoms.  
Also on file is a copy of a September 1994 operative report 
reflecting that the veteran had a partial laminectomy at L4 
and L5 on the right, a micro-medial facetectomy at L4-5, and 
a micro-diskectomy at L4-5 on the right.  

Records of Dr. Schlichting include a June 1997 statement 
essentially reiterating the veteran's postservice on-the-job 
injury in November 1993.  The diagnosis was right-sided 
lumbosacral radiculopathy, predominantly with involvement at 
L5.  In a June 1998 statement that physician reported that in 
his opinion the veteran's current low back disability was 
"in fact due to the original injury which occurred back in 
November 1993.  He has suffered from a failed low back 
syndrome."  He had "suffered an exacerbation [] but again 
the original injury occurred in November of 1993."  

Records of Dr. Dunn include a July 1998 statement in which it 
was reported that the veteran's diagnosis was postoperative 
L4-5 hemilaminotomy and diskectomy and resulting epidural 
fibrosis.  It was noted that "[t]his was related to the 
original injury [i.e., the on-the-job postservice injury] 
which required the surgery."  

The veteran was afforded an official examination in November 
1999.  In a medical history questionnaire it was noted that 
the veteran reported that following his postservice injury he 
had had similar but sharper pain in the same area of the low 
back that he had injured during military service.  After a 
physical examination the diagnosis was a low back sprain.  X-
rays of the veteran's lumbosacral spine revealed narrowed 
interspaces at L4 and L5, without secondary changes, but 
suggestive of discogenic disease.  

On official examination in March 2001 the veteran's claims 
file was reviewed and summarized.  It was noted that X-rays 
of the veteran's lumbar spine did not reveal evidence of 
arthritis or degenerative disc disease.  The examiner stated 
that because the claims file did not contain records between 
the time from the veteran's injury in 1984, during service, 
to the injury while employed with the U. S. Post Office: 

"[I]t is not possible to definitively determine 
if the herniated disc occurred during the first 
injury in 1984.  However, it is extremely 
unlikely that the herniated L4-L5 disc, which 
resulted in a hemilaminoectomy [sic] and 
diskectomy in 1994, occurred during the first 
injury in 1984.  The veteran was able to work in 
the post office for the following ten years while 
lifting 40 - 70 pound bags several times a day.  
Most likely, the herniated disc came about while 
lifting bags for the post office in 1994.  His 
residual pain is from scar tissue (fibrosis) and 
de-conditioning that he sustained after his 
surgery in 1994."  



Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease initially 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

Service medical records document the presence of low back 
symptoms, and show that lumbar strain and mechanical back 
pain were diagnosed.  They do not show that he was found to 
have any disc or joint pathology.  In fact, an X-ray study of 
the lumbosacral spine was negative.  On no occasion during 
service, was the veteran diagnosed with a chronic low back 
disorder.  The post-service medical evidence documents no low 
back problems until after a 1993 injury and includes medical 
evidence specifically linking the veteran's low back 
disability to the post-service injury.  There is no post-
service medical evidence linking the veteran's current low 
back disability to military service, and the March 2001 VA 
examiner has opined based upon the examination results and 
the claims folder review that the veteran's current low back 
disability is related to the post-service injury, rather than 
any injury during service.  

In essence the evidence of a nexus between the veteran's 
current low back disability and his military service consists 
solely of the veteran's own statements.  Since he lacks 
medical training and education, the veteran is not competent 
to render an opinion as to the etiology of the disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Service connection for low back disability is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

